Citation Nr: 0801764	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-32 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis B and C, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 1971 
and from September 1973 to March 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In July 2007, the appellant testified before the undersigned 
Veterans Law Judge in a hearing held at the RO; a transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's hepatitis B and C were initially manifested 
many years after service, and are not shown to be otherwise 
related to service or to a service-connected disability..


CONCLUSION OF LAW

The criteria for service connection for hepatitis B and C, to 
include as secondary to service-connected PTSD, are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.319 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  In a July 
2006 letter, the RO provided notice regarding what 
information and evidence was needed to substantiate the claim 
for service connection for hepatitis B and C, and the need 
for the appellant to advise VA of and to submit any further 
evidence that is relevant to the claim.  The Board notes 
that, while neither letter directly addressed the information 
and evidence necessary to substantiate a claim for secondary 
service connection, the June 2005 SOC furnished the 
applicable criteria for secondary service connection claims.  
The Board notes that the RO did not readjudicate the 
veteran's claim after providing him notice in July 2006; 
however, the record shows that the veteran was given an 
opportunity to submit additional evidence pertinent to his 
claim, and subsequently testified during a Board hearing held 
at the RO.  Therefore, readjudication of the veteran's claim 
by the RO was unnecessary.  

The July 2006 letter also informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  The 
Board points out that the timing of this notice also is not 
shown to prejudice the veteran.  Because the Board's decision 
herein denies service connection for the claimed disability, 
no disability rating or effective date is being, or is to be 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, and treatment records from VA facilities as well as 
a VA examination report.  Also of record and considered in 
connection with the claim is the transcript of the veteran's 
July 2007 Board hearing, as well as various written 
statements by the veteran and his representative, on his 
behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initially addressing the question of current disability, the 
Board notes that most recently, in the December 2004 VA 
examination, the examiner noted a test for hepatitis B in 
1996 that was weakly positive for an antibody and liver 
function studies remained normal.  The VA examiner noted that 
tests for hepatitis C were positive a number of times, but 
liver function studies were still normal.  While this 
evidence supports a finding of current hepatitis B and C 
disability, the claim must, nonetheless, be denied on the 
basis of medical nexus.

The medical evidence does not reflect the presence of 
hepatitis B and C during the veteran's period of active 
service.  Service treatment records show that the veteran was 
treated for several weeks for infectious hepatitis in 
November 1969 while he served in the Republic of Vietnam.  In 
a July 1971 report of medical history which the veteran 
filled out in connection with his contemporaneous discharge 
examination, the veteran checked the yes box to the question 
whether he ever had jaundice.  The July 1971 discharge 
examination showed no clinical abnormalities.  On his 
September 1973 report of medical history, at the time of 
reenlistment, he checked the yes box to the question whether 
he ever had jaundice or hepatitis.  The veteran's February 
1975 separation examination shows no clinical abnormalities.

Post-service medical records show that hepatitis B was not 
noted before 1979, four years after the veteran left service 
after his second tour of active duty, that hepatitis C was 
not noted until 1996, 21 years after discharge, and that the 
veteran encountered risk factors for hepatitis during and 
after service.  

A July 1979 private hospital record reflects a consultation 
for and subsequent diagnosis of toxic encephalalopathy.  
During examination, abdominal palpation revealed that the 
veteran's spleen edge was palpable two and one-half 
fingerbreadths below the left costal margin in the anterior 
auxiliary line and that the liver edge was palpable one and 
one-half fingerbreadths below the right costal margin in the 
midclavicular line on forced held inspiration.  Cirrhosis of 
the liver was ruled out as the etiology, which was not 
determined when the record was dictated.

Private hospital records in the claims file show that the 
veteran underwent surgical operations in June 1979, July 
1979, November 1979, May 1980, June 1980, and September 1980.  
It is noted that these records do not comment on whether the 
veteran underwent blood transfusion during any of these 
medical operations.  Private hospital records from October 
and November 1983 show that the veteran underwent an elective 
splenectomy for a ruptured spleen after a mugging.  A March 
1985 letter to the veteran signed by his orthopedic physician 
recited the veteran's care from June 1979 until September 
1984, particularly a below-knee amputation of one leg in 
September 1980.  

VA medical records dated in September 1996, October 1996, 
December 1996, and February 1997 refer to the veteran's 
hepatitis B.

A March 1997 private hospital record reflects that the 
veteran had been told before admission for other complaints 
that he had hepatitis B or C, and that he was being treated 
by VA for this condition.  

A May 2000 VA psychiatry outpatient clinic record reveals a 
previous diagnosis of hepatitis B as well as chronic poly-
substance abuse.  A March 2003 VA outpatient record reveals 
that the veteran was vaccinated that day against hepatitis A 
and B.  It was noted that a December 2002 ultrasound showed a 
fatty liver with a viral count reported to be 394,000 copies 
per milliliter.  Intravenous drug abuse and cocaine sniffing 
were listed as risk factors in the management of his 
hepatitis C.

In his hepatitis risk factors questionnaire filed with the RO 
in March 2003, the veteran disclosed that he had used 
intravenous drugs and intranasal cocaine, that he had tattoos 
or body piercings on his right arm, that he shared razor 
blades while in Vietnam, and that he had a blood transfusion 
in 1979.

A September 2004 VA medical record notes that the veteran was 
being treated for a relapse of hepatitis C and that he had 
been successfully treated for hepatitis C with Rebetron for 
six months from April to October 2003 at the VA.  A past 
history of intravenous drug use was listed as a risk factor.  
A nurse practitioner assessed chronic hepatitis C.

During his July 2007 Board hearing, the veteran testified 
that he was hospitalized in Vietnam for a month with yellow 
jaundice.  He said that he did not know after he left service 
when he was told that he had hepatitis B and C.  He admitted 
that he used intravenous drugs after service in the late 1970 
and early 1980s, but said that he did not take up crack 
cocaine until after 1995.  The veteran also testified that he 
was told by other veterans that it was possible that his PTSD 
caused him to live recklessly and thus encounter some of the 
risk factors for hepatitis (Transcript, at pp. 3, 6-9).  The 
veteran also testified that he was told post-service, while 
being treated at a VA facility, that he had hepatitis A, B 
and C (Transcript, at p. 4).

Further, there is no competent and persuasive evidence of a 
nexus between the veteran's hepatitis B and C and service, or 
between hepatitis B and C and the veteran's service-connected 
PTSD.  There is no persuasive medical opinion to support the 
claim.  

Significantly, the Board notes that the only competent and 
persuasive medical opinion to directly address whether there 
exists a medical nexus between current hepatitis B and C and 
service weighs against the veteran's claim.  The December 
2004 VA examiner, after a review of the claims file, opined 
that the veteran had straightforward hepatitis A in service, 
that his liver function studies were back to normal within a 
month, and that his liver function tests since that time were 
unremarkable.  The VA examiner also opined that it would be 
pure speculation on his part to state that the veteran's 
hepatitis C, and possibly low-grade hepatitis B, were service 
connected.  The examiner noted that the veteran took illicit 
drugs intravenously in service and after discharge and that 
he had received blood transfusions post-service.  The 
examining physician also opined that it would be pure 
guesswork on his part to claim that the veteran's hepatitis 
was service-connected.  

The Board finds that the December 2004 examiner's opinion 
constitutes probative and dispositive evidence on the medical 
nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The Board also notes that neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence or opinion in support of 
his secondary service connection claim.

In addition to the medical evidence, the Board has considered 
the veteran's assertions, advanced in hearing testimony and 
written statements, and those offered by his representative 
on his behalf.  The Board also has considered the appellant's 
assertions that his hepatitis B and C are secondary to his 
service-connected PTSD.  The appellant is certainly competent 
to describe his own symptoms.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  However, to whatever extent these assertions are 
being offered on the medical nexus question, the Board points 
out that questions of medical diagnosis and causation are 
within the province of medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran, his 
representative, and other veterans with whom he spoke about 
risky PTSD behavior, are laypersons without the appropriate 
medical training and expertise, none is competent to provide 
a probative opinion on a medical matter.  See Bostain v.  
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, any lay assertions in this regard have no probative 
value.

Under these circumstances, the Board must conclude that the 
claim for service connection for hepatitis B and C, to 
include as secondary to service-connected PTSD, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for hepatitis B and C, to include as 
secondary to service-connected PTSD, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


